929 A.2d 1091 (2007)
192 N.J. 397
In the Matter of Seymour WASSERSTRUM, an Attorney at Law (Attorney No. XXXXXXXXX.)
Supreme Court of New Jersey.
September 10, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-064, concluding that SEYMOUR WASSERSTRUM of VINELAND, who was admitted to the bar of this State in 1973, should be reprimanded for violating RPC 1.5(c)(failure to memorialize fee agreement) and RPC 1.2(c)(failure to allocate responsibility for transferred cases and to obtain client's consent to reduced scope of representation), and good cause appearing;
It is ORDERED that SEYMOUR WASSERSTRUM is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.